AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                     MIDDLE
                                             __________ DistrictDISTRICT  OF TENESSEE
                                                                 of __________


   UNITED STATES OF AMERICA                                    )
                             Plaintiff                         )
                        v.                                     )      Case No. 3:15-cr-00037-2
               BENJAMIN BRADLEY                                )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

             BENJAMIN BRADLEY                                                                                          .


Date: 05-11-2020
                                                                                          Attorney’s signature


                                                                        Melissa M. Salinas P69388
                                                                                     Printed name and bar number




                                                                       701 S. State Street, 2058 Jeffries Hall
                                                                                                Address

                                                                       salinasm@umich.edu
                                                                                            E-mail address

                                                                                586-530-6744
                                                                                          Telephone number


                                                                                 734-764-8242
                                                                                             FAX number




            Case 3:15-cr-00037 Document 1248 Filed 05/11/20 Page 1 of 1 PageID #: 5491
